DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “image obtaining unit”, “recognizing unit”, “feature amount calculating unit” in claims 1 and 34; “binarized unit” in claim 2; “determining unit” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 33 defines a program embodying functional descriptive material.  However, the claim does not define a computer-readable medium or memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  That is, the scope of the presently claimed “program” can range from paper on which the program is written, to a program simply contemplated and memorized by a person.  The examiner suggests amending the claim to embody the program on “computer-readable medium” or equivalent in order to make the claim statutory.   Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 15-16 and 31-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onami et al (“Onami” hereinafter, U.S.P.N. 7,110,584 B2).
As per claim 1, Onami discloses an information processing apparatus (abstract: a computer system with a microscope), comprising: an image obtaining unit (paragraph [0011]: Nomarski DIC microscope) configured to obtain a plurality of images (paragraph [0010]: a plurality of 2D images and figures 2-7) of a fertile ovum (paragraph [0014]: an embryo) captured in time series (figures 2-7); a recognizing unit (paragraphs [0037]-[0038]: Nucleus recognition image processing algorithms) including a probability image generating unit configured to generate, for each image of the fertile ovum, a probability image (recognized images with nucleus position are the claimed “probability images”), wherein each position in the probability image represents the probability that at least part of the fertile ovum is present at the corresponding position in the image of the fertile ovum (as explained above, the nucleus position in the captured 2D images in a time series is tracked); and a feature amount calculating unit (paragraph [0086]-[0087]: nucleus recognition image processing algorithm calculates “a likelihood score” aka “a nucleus score”) configured to calculate time-series transformation of the fertile ovum from the probability images over the time series, and calculate a feature amount of the fertile ovum based on the transformation (paragraph [0142]: “ the score reflects (i) the time of disappearance of the parent 4D-nucleus area and the time of emergence of the two daughter 4D-nucleus areas, (ii) the distance between the position of disappearance of the parent 4D-nucleus area and positions of emergence of the two daughter 4D-nucleus areas, and (iii) positional relationship between the position of disappearance of the parent 4D-nucleus area and the positions of emergence of two daughter 4D-nucleus areas (particularly, whether the disappearance position of the parent 4D-nucleus area is close or not to a midpoint of the emergence position of two 4D-daughter cells.)”).
As per claim 2, Onami discloses wherein the recognizing unit further includes a binarized image generating unit configured to generate a plurality of binarized images from a plurality of the probability images by processing the probability images by means of a binarizing process with a predetermined threshold value for each pixel, and is further configured to recognize the fertile ovum on the basis of the binarized images, and the feature amount calculating unit is further configured to calculate the time-series transformation of the fertile ovum from the binarized images, and calculate the feature amount of the fertile ovum based on the trans- formation (see figure 3, paragraph [0040]: for binarization process to extract binarized images. Such binarized images are later used for nucleus score determination).
As per claim 3, Onami discloses wherein the recognizing unit further includes an overlay image generating unit configured to generates overlay images by overlaying the binarized images and the images of the fertile ovum, and is further configured to recognize the fertile ovum on the basis of the overlay images, and the feature amount calculating unit is further configured to calculate the time-series transformation of the fertile ovum from the overlay images, and calculate the feature amount of the fertile ovum based on the transformation (as shown in figure 18, a superimposing resultant image and the microscopic image. Paragraph [0040]: “The moving average method is then applied to the resultant image for data smoothing, and binarization processing is applied for separation of the area (nucleus) showing a small change of brightness from the cytoplasm”).
As per claim 4, Onami discloses wherein the recognizing unit is further configured to recognize a zona pellucida of the fertile ovum and a cell in the fertile ovum, and the feature amount calculating unit is further configured to calculate, as the transformation, change of an area of the zona pellucida and change of an area of the cell in the fertile ovum (paragraph [0051]: “nucleus membrane” is recognized and tracked through a plurality of 2D images in a time series for transformation observation).
As per claim 5, Onami discloses wherein the feature amount calculating unit is further configured to calculate, as the feature amount, at least one of compaction time of the fertile ovum and cleavage time of the fertile ovum on the basis of time-series change of the area of the zona pellucida and time-series change of the area of the cell in the fertile ovum (paragraph [0142]: “the time of disappearance of the parent 4D-nucleus area and the time of emergence of the two daughter 4D-nucleus areas”).
As per claim 6, Onami discloses wherein the recognizing unit is further configured to recognize a blastocyst as the cell in the fertile ovum, and the feature amount calculating unit is further configured to calculate, as the feature amount, at least one of a number of times of contraction, a contraction diameter, contraction speed, a contraction time period, contraction intervals, contraction strength, contraction frequency, a number of times of dilation, a dilation diameter, a dilation speed, a dilation time period, dilation intervals, dilation strength, and dilation frequency of the zona pellucida and the blastocyst on the basis of time-series change of a difference between the area of the zona pellucida and an area of the blastocyst (paragraph [0142]: “ the score reflects (i) the time of disappearance of the parent 4D-nucleus area and the time of emergence of the two daughter 4D-nucleus areas, (ii) the distance between the position of disappearance of the parent 4D-nucleus area and positions of emergence of the two daughter 4D-nucleus areas, and (iii) positional relationship between the position of disappearance of the parent 4D-nucleus area and the positions of emergence of two daughter 4D-nucleus areas (particularly, whether the disappearance position of the parent 4D-nucleus area is close or not to a midpoint of the emergence position of two 4D-daughter cells.)”).
As per claim 7, Onami discloses wherein the recognizing unit is further configured to recognize a zona pellucida of the fertile ovum, and the feature amount calculating unit is further configured to calculate, as the transformation, a change of a physiological characteristic of the zona pellucida (paragraph [0089]: “The area assigned is scored (nucleus score) according to its area and roundness. For the result of the algorithm C, the area prepared by correction is scored according to its area and roundness”; paragraph [0142]: “ the score reflects … (ii) the distance between the position of disappearance of the parent 4D-nucleus area and positions of emergence of the two daughter 4D-nucleus areas, and (iii) positional relationship between the position of disappearance of the parent 4D-nucleus area and the positions of emergence of two daughter 4D-nucleus areas (particularly, whether the disappearance position of the parent 4D-nucleus area is close or not to a midpoint of the emergence position of two 4D-daughter cells.)”).
As per claim 8, Onami discloses wherein the physiological characteristic is at least one of a diameter, an area, and a thickness of the zona pellucida (paragraph [0089]: “The area assigned is scored (nucleus score) according to its area and roundness.”).
As per claim 9, Onami discloses wherein the recognizing unit is further configured to recognize a pronucleus of the fertile ovum, and the feature amount calculating unit is further configured to calculate, as the transformation, a change of an area of the pronucleus (see paragraph [0003]-[0004] and figure 11).
As per claim 10, Onami discloses wherein the feature amount calculating unit is further configured to calculate, as the feature amount, a number of pronuclei on the basis of the area of the pronucleus (see paragraph [0003]-[0004] and [0074] and figure 11).
As per claim 11, Onami discloses wherein the recognizing unit is further configured to recognize a first polar body and a second polar body of the fertile ovum, and the feature amount calculating unit is further configured to calculate, as the feature amount, a number of polar bodies of the fertile ovum on the basis of a difference between a sum of an area of the first polar body and an area of the second polar body and the area of the first polar body (paragraphs [0090]-[0091], polar areas are extracted and accompanying a score).
As per claim 12, Onami discloses wherein the recognizing unit is further configured to recognize a nucleus of a blastomere of the fertile ovum, and the feature amount calculating unit is further configured to calculate, as the feature amount, a number of nuclei on the basis of an area of the nucleus (as shown in figure 9, multiple nuclei are recognized).
As per claim 15, Onami discloses wherein the recognizing unit is further configured to recognize a cell in the fertile ovum, and the feature amount calculating unit is further configured to calculate change of a time-series motion amount of the cell in the fertile ovum recognized by the recognizing unit (paragraph [0142]: “ In our current system, the score reflects (i) the time of disappearance of the parent 4D-nucleus area and the time of emergence of the two daughter 4D-nucleus areas, (ii) the distance between the position of disappearance of the parent 4D-nucleus area and positions of emergence of the two daughter 4D-nucleus areas, and (iii) positional relationship between the position of disappearance of the parent 4D-nucleus area and the positions of emergence of two daughter 4D-nucleus areas”, the distance and positional relationship represent “the motion amount” in a time-series).
As per claim 16, Onami discloses further comprising a determining unit configured to determine quality of the fertile ovum on the basis of the feature amount (the positional relationship and distance are used for quality of cell lineage construction).
As per claim 31, Onami discloses wherein the position in the image of the fertile ovum is a pixel position (paragraph [0212]: position of the nucleus is determined based on pixel position of the captured image).
As per claim 32, see explanation in claim 1.
As per claim 33, see explanation in claim 1, the examiner notes the computer system in Onami inherently includes a computer program stored on a non-transitory computer-readable medium.
As per claim 34, see explanation in claim 1, Onami’s system is a combination of a computer and a microscope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Onami in view of Santos Filho et al (“Santos” hereinafter, A Review on Automatic Analysis of Human Embryo Microscope Images”, see IDS filed 01/03/2020).
As per claim 13, Onami teaches a method/system for recognizing an embryo in a transformation under a microscope. However, Onami does not explicitly teach recognize a zona pellucida of the fertile ovum, a cell in the fertile ovum, and fragmentation of the fertile ovum, and the feature amount calculating unit is further configured to calculate, as the feature amount, a proportion of an area of the fragmentation to a sum of an area of the zona pellucida and an area of the cell in the fertile ovum.
Santos teaches recognizing a zona pellucida of the fertile ovum, a cell in the fertile ovum, and fragmentation of the fertile ovum (figure 1), and the feature amount calculating unit is further configured to calculate, as the feature amount, a proportion of an area of the fragmentation to a sum of an area of the zona pellucida and an area of the cell in the fertile ovum (page 171: Embryo Grading Systems: “Fragmentation of cells: a low proportion of embryo volume composed of cell fragments is an indicator of high viability, while an embryo containing many fragmented cells is considered to have reduced potential. Characteristics of the zona pellucida (ZP): embryos with a thinner ZP and higher variation in ZP thickness have a greater likelihood of producing a pregnancy”).
Onami and Santos are combinable because they are from the same field of endeavor, embryo imaging.
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify Onami in light of Santos’ teaching to “recognize a zona pellucida of the fertile ovum, a cell in the fertile ovum, and fragmentation of the fertile ovum, and the feature amount calculating unit is further configured to calculate, as the feature amount, a proportion of an area of the fragmentation to a sum of an area of the zona pellucida and an area of the cell in the fertile ovum”. One would motivated to do so because it helps determine high viability of the embryo as well as the likelihood of producing a pregnancy (Santos: page 171: Embryo Grading systems).

Allowable Subject Matter
Claims 14 and 17-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/            Primary Examiner, Art Unit 2667